Title: From James Madison to Thomas Fitzsimmons, 2 May 1808
From: Madison, James
To: Fitzsimmons, Thomas



Sir.
Department of State, May 2d. 1808.

I have made known to the President the request stated in your letter of April 29th.  He allows due weight to the benevolent considerations which suggested it.  But he is not satisfied that his interposition would be proper.  Supposing no other questions to be involved in the case, there is sufficient reason to believe that the frauds and evasions practised against the Embargo laws, have placed adequate means of relief to the unfortunate sufferers at the Island of Trinedad, in situations where every obligation & disposition to afford it must be felt, and to which resort is not less convenient than to the United States.  I am &c.

James Madison.

